Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 3, line 2, please change, “claim 2”, to read, “claim 1”.
Claim 5, line 2, please change, “claim 2”, to read, “claim 1”.
Claim 12, line 2, please change, “claim 2”, to read, “claim 1”.
Claim 13, line 2, please change, “claim 2”, to read, “claim 1”.
Claim 16, line 2, please change, “claim 2”, to read, “claim 1”.






                                      REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for an information processing apparatus and method. The closest prior art, Cameron et al. (USPAP       2014/0270,476), shows a similar system, in which, a circuitry configured to calculate, in comparison of voxel data resulting from quantization of point cloud data (Please note, paragraph 0066. As indicated the modeled object can be assigned to a single class for which its fractal components have a highest correlation, or can be assigned to a plurality of classes which show a relatively high degree of correlation. For example, the pre-classification for a modeled object can include two or more classes of objects showing the highest correlation to the fractal components identified in the point cloud data. The number of classes assigned in the pre-classification process can be fixed or can be determined based on a degree of correlation. For example, if the fractal components of a modeled object have a very high degree of correlation with one class of objects, then it may be appropriate to pre-classify the modeled object to that single class. But if the fractal components of a modeled object have only a moderate degree of correlation to a class of objects, then it can be preferred to assign several possible pre-classifications to the modeled object.), a correlation degree of a distribution pattern between the voxel data on a basis of a subjective feature of the distribution pattern of values of the voxel data (Please note, Abstract of the invention. As indicated method for identifying objects within a three-dimensional point cloud data set. The method includes a fractal analysis on a data set where the data set is comprised of data points having positions distributed in three-dimensions). However, Cameron et al. fail to address: “for wherein the correlation degree is calculated for each block that is a partial region of a space represented by the voxel data”. These distinct features have been added to both independent claims and renders them allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Wednesday, May 18, 2022